 1

 2

 3

 4

 5

 6

 7                                    UNITED STATES DISTRICT COURT
 8                         FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10    THE PARTY CONCIERGE, INC.,                       Case No. 2:19-cv-00433-KJM-KJN
11                       Plaintiff,
12           v.                                        ORDER
13    LIBERTY MUTUAL INSURANCE
      COMPANY, et al.,
14
                         Defendants.
15

16                  Defendant Liberty Mutual Insurance Company’s counsel states under penalty of

17   perjury that she contacted plaintiff’s counsel to meet and confer prior to moving to dismiss, but

18   plaintiff’s counsel did not return her call. ECF No. 5-2 ¶¶ 3-4. Accordingly, plaintiff’s counsel is

19   ORDERED to show cause why he should not be sanctioned $250 for failing to comply with the

20   court’s meet and confer requirement. Counsel’s response is due in seven (7) days. The April 19,

21   2019 hearing on Liberty Mutual Insurance Company’s motion to dismiss, ECF No. 5, is

22   VACATED and RESET for May 17, 2019, with briefing deadlines reset according to Local Rule

23   230.

24                  IT IS SO ORDERED.

25   DATED: April 8, 2019.

26
                                                        UNITED STATES DISTRICT JUDGE
27

28
                                                       1
